Citation Nr: 1114171	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  05-38 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a right ankle sprain with pes cavus prior to May 27, 2009, and to a rating in excess of 20 percent for the disability beginning Mary 27, 2009.

2.  Entitlement to a rating in excess of 10 percent for residuals of a left ankle sprain with pes cavus prior to May 27, 2009, and to a rating in excess of 20 percent for the disability beginning Mary 27, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to May 1986  to February 2002.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In January 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

When this case was most recently before the Board in July 2010, it was decided in part and remanded in part.


REMAND

In the July 2010 remand, the Board instructed the originating agency to undertake appropriate development and to then afford the Veteran for a VA examination to determine the nature and extent of all impairment resulting from the disabilities at issue.  

Thereafter, the Veteran was scheduled for a VA examination in July 2010, but reportedly failed to appear for the examination.  The Veteran's failure to report for the examination was not mentioned in the rating decision or supplemental statement of the case sent to the Veteran in October 2010, nor does the record otherwise reflect that the Veteran was informed that the issues were decided without the results of the VA examination ordered by the Board because the Veteran failed to appear for the examination.  As a result the Veteran has not had an opportunity to explain why he did not appear for the examination or to request that the examination be rescheduled.

Therefore, the Board has determined that the Veteran should be afforded another opportunity to appear for the examination that the Board has determined to be necessary.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be scheduled for a VA examination to determine the nature and extent of all impairment due to his service-connected bilateral pes cavus and ankle disabilities.  The RO or the AMC should ensure that the examiner provides all information required to rate the Veteran's ankle impairment, pes cavus and surgical scarring.

2.  The RO or the AMC also should undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to his satisfaction, the RO or the AMC should issue a supplemental statement of the case to the Veteran and his representative and afford them the requisite opportunity for response before the claims folders are returned to the Board for further appellate action.   

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


